DETAILED ACTION
The action is in response to communications filed on 3/31/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Kanchan Sripathy on April 11 2022. 
The application has been amended as follows:

In the claims
1.	(Proposed Amendment) A method comprising:
receiving, at a computer system, one or more updates for data stored in the computer system;
determining, by the computer system, a valid time for each of the one or more received data updates;
updating, by the computer system, one or more multi-temporal data items based at least in part on the received updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates;
determining that at least a first filter query is configured to compute a result based at least in part on a set of underlying data that includes at least some of the updated multi-temporal data items, wherein the determination of the first filter query is based at least 
based at least in part on the determination that the result of the first filter query is based at least in part on the updated multi-temporal data items:
(a) performing a first execution of the first filter query using multi-temporal data corresponding to a current time;
(b) performing a second execution of the first filter query using multi-temporal data corresponding to a previous time, the previous time corresponding to a previous execution of the first filter query;
(c) determining a difference value between a first result of the first execution of the first filter query using the multi-temporal data corresponding to the current time and a second result of the second execution of the first filter query using the multi-temporal data corresponding to the previous execution time;
(d) comparing the difference value to a threshold value, the threshold value determined based at least in part on a change in a value of one or more objects within the multi-temporal data; and
(e) upon determining that the difference value is greater than the threshold value, invoking a first transformative action on a first data object to generate a second data object, the second data object corresponding to a result of the first transformative action on the first data object, the first transformative action associated with the first filter query, the first transformative action comprising updating an instruction pointer of a data transformation loop application executed by the first data object to a different portion of an execution model of the data transformation loop application.

2.	(Proposed Amendment)	The method of claim 1, wherein the is configured to execute 

3.	(Original)	The method of claim 2, wherein the first transformative action includes one or more of a machine learning process, a classification of raw data process, a Support Vector Machine, Naive Bayes classifier, Neural Network, Clustering, Association Rule, Decision Tree, Univariate Seasonal and linear Trend, Multivariate State Estimation Technique, Cognitive computing, Bayesian Belief Network, Least-Squares Optimization or Regression of solutions for inverse problem, Influence Diagrams, Dempster-Shafer theory, Decision Trees, Prognosis of Remaining Useful Life, script, plan, schedule, BPEL workflow, and business process in BPMN.

4.	(Currently Amended)	The method of claim 1, further comprising:
storing [[a]] the second data object corresponding to the result of the first transformative action on the first data object;
determining a difference value between the second data object and a different data object of the same type as the second data object, wherein the different data object was generated by a previous invocation of the first transformative action; and
invoking a second transformative action on the second data object based at least in part on a determination that the difference value between second data object and the different data object is greater than a second threshold value.

5.	(Proposed Amendment) The method of claim 4, wherein the first and second transformative actions are part of a continuous data transformation loop application, the method further comprising:
receiving one or more additional updates for the multi-temporal data stored in the computer system;
updating the set of multi-temporal data items based at least in part on the received additional updates;
performing a third execution of the first filter query using the additional updates for the multi-temporal data;
performing a fourth execution of the first filter query using multi-temporal data corresponding to a previous execution time of the first filter query;
determining a difference value between a result of the third execution of the first filter query and a result of the fourth execution of the first filter query;
comparing the difference value to the threshold value; and
upon determining that the difference value is greater than the threshold value, re-invoking the first transformative action.

6.	(Original)	The method of claim 1, wherein the set of updated multi-temporal data items are bi-temporal data items including a transaction time and a valid time for each data item.

7.	(Original)	The method of claim 1, wherein identifying the first query comprises accessing a filter table in the computer system, the filter table containing a plurality of queries each corresponding to a different transformative action, the filter table further containing data for each of the plurality of queries identifying a set of underlying data upon which the query result is based.

8.	(Proposed Amendment)	The method of claim 1, wherein identifying the first filter query, performing the first and second execution of the first filter query, and comparing the difference value between first and second execution of the first filter query to the threshold value are performed outside of and asynchronously from a first transaction as the updating of the set of multi-temporal data items, and wherein the invocation of the first transformative action on the first data object is performed outside of and asynchronously from the first transaction.

9.	(Original)	The method of claim 1, wherein determining the valid time for the received data updates comprises at least one of receiving the valid time within each of the one or more received data updates or dynamically determining the valid time for each of the one or more received data updates using an orchestration engine of the computer system.

10.	(Original)	The method of claim 1, further comprising:
after invoking the first transformative action associated with the first filter query, receiving a request to determine a set of data updates causing the first transformative action;
in response to the request, retrieving a plurality of multi-temporal data items from the computer system, including the one or more updated multi-temporal data items;
determining which of the plurality of multi-temporal data items caused the first transformative action, wherein said determining is based at least in part on the valid times and the separate transaction times for the retrieved plurality of multi-temporal data items; and
transmitting a response to the received request, including data identifying the determined multi-temporal data items that caused the first transformative action.

11.	(Original)	The method of claim 10, wherein determining which of the plurality of multi-temporal data items caused the first transformative action comprises:
determining that a first updated data item within the plurality of multi-temporal data items has a valid time prior to the invocation of the first transformative action, and a transaction time after the invocation of the first transformative action; and
determining that the first updated data item is not within the set of data updates that caused the first transformative action, based at least in part on the determination that the transaction time of the first updated data item is after the invocation of the first transformative action.

12.	(Original)	The method of claim 10, wherein determining which of the plurality of multi-temporal data items caused the first transformative action comprises:
determining that a first updated data item within the plurality of multi-temporal data items has a valid time after the invocation of the first transformative action; and
determining that the first updated data item is not within the set of data updates that caused the first transformative action, based at least in part on the determination that the valid time of the first updated data item is after the invocation of the first transformative action.

13.	(Original)	The method of claim 1, wherein determining that the first filter query is configured to compute a result based at least in part on the set of underlying data that includes at least some of the updated multi-temporal data items comprises determining that the received data updates definitively change the result of the first filter query.

14.	(Original)	The method of claim 1, wherein determining that the first filter query is configured to compute a result based at least in part on the set of underlying data that includes at least some of the updated multi-temporal data items comprises determining that the received data updates potentially but not definitively change the result of the first filter query.

15.	(Currently Amended)	A system comprising:
a processing unit comprising one or more processors; and
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the processing unit to:
receive one or more updates for data stored in a computer system;
determine a valid time for each of the one or more received data updates;
update, in the computer system, one or more multi-temporal data items based at least in part on the received updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates;
evaluate a plurality of filter queries stored by the computer system and determine that at least a first filter query is configured to compute a result based at least in part on a set of underlying data that includes at least some of the updated multi-temporal data items, wherein the determination of the first filter query is based at least on the in part on the valid times determined for the received data updates; and
based at least in part on the determination that the result of the first filter query is based at least in part on the updated multi-temporal data items:
(a) perform a first execution of the first filter query using multi-temporal data corresponding to a current time;
(b) perform a second execution of the first filter query using multi-temporal data corresponding to a previous time, the previous time corresponding to a previous execution of the first filter query;
(c) determine a difference value between a first result of the first execution of the first filter query using the multi-temporal data corresponding to the current time, and a second result of the second execution of the first filter query using the multi-temporal data corresponding to the previous execution time;
(d) compare the difference value to a threshold value, the threshold value determined based at least in part on a change in a value of one or more objects within the multi-temporal data; and
(e) upon determining that the difference value is greater than the threshold value, invoke a first transformative action on a first data object to generate a second data object, the second data object corresponding to a result of the first transformative action on the first data object, the first transformative action associated with the first filter query, the first transformative action comprising updating an instruction pointer of a data transformation loop application executed by the first data object to a different portion of an execution model of the data transformation loop application.

16.	(Currently Amended)	The system of claim [[16]] 15, the memory storing therein further instructions which, when executed by the processing unit, causes the processing unit to:
store [[a]] the second data object corresponding to the result of the first transformative
action on the first data object;
determine a difference value between the second data object and a different data object of the same type as the second data object, wherein the different data object was generated by a previous invocation of the first transformative action; and
invoke a second transformative action on the second data object based at least in part on a determination that the difference value between the second data object and the different data object is greater than a second threshold value.

17.	(Proposed Amendment)	The system of claim [[17]] 16, wherein the first and second transformative actions are part of a continuous data transformation loop application, and wherein the memory stores therein further instructions which, when executed by the processing unit, causes the processing unit to:
receive one or more additional updates for the multi-temporal data stored in the computer system;
update the set of multi-temporal data items based at least in part on the received additional updates;
perform a third execution of the first filter query using the additional updates for the multi-temporal data;
perform a fourth execution of the first filter query using multi-temporal data corresponding to a previous execution time of the first filter query;
determine a difference value between a result of the third execution of the first filter query and a result of the fourth execution of the first filter query;
compare the difference value to the threshold value; and
upon determining that the difference value is greater than the threshold value, re-invoke the first transformative action.

18.	(Currently Amended)	A non-transitory computer-readable memory comprising a set of computer-executable instructions stored therein which, when executed by a processor, causes the processor to:
receive one or more updates for data stored in a computer system;
determine a valid time for each of the one or more received data updates;
update, in the computer system, one or more multi-temporal data items based at least in part on the received updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates;
evaluate a plurality of filter queries stored by the computer system and determine that at least a first filter query is configured to compute a result based at least in part on a set of underlying data that includes at least some of the updated multi-temporal data items, wherein the determination of the first filter query is based at least on the in part on the valid times determined for the received data updates; and
based at least in part on the determination that the result of the first filter query is based at least in part on the updated multi-temporal data items:
(a) perform a first execution of the first filter query using multi-temporal data corresponding to a current time;
(b) perform a second execution of the first filter query using multi-temporal data corresponding to a previous time, the previous time corresponding to a previous execution of the first filter query;
(c) determine a difference value between a first result of the first execution of the first filter query using the multi-temporal data corresponding to the current time, and a second result of the second execution of the first filter query using the multi-temporal data corresponding to the previous execution time;
(d) compare the difference value to a threshold value, the threshold value determined based at least in part on a change in a value of one or more objects within the multi-temporal data; and
(e) upon determining that the difference value is greater than the threshold value, invoke a first transformative action on a first data object to generate a second data object, the second data object corresponding to a result of the first transformative action on the first data object, the first transformative action associated with the first filter query, the first transformative action comprising updating an instruction pointer of a data transformation loop application executed by the first data object to a different portion of an execution model of the data transformation loop application.

19.	(Proposed Amendment)	The non-transitory computer-readable memory of claim [[19]] 18, wherein identifying the first filter query, performing the first and second execution of the first filter query, and comparing the difference value between first and second execution of the first filter query to the threshold value are performed outside of and asynchronously from a first transaction as the updating of the set of multi-temporal data items, and wherein the invocation of the first transformative action on the first data object is performed outside of and asynchronously from the first transaction.  


Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Chan et al US2013/0066866 discloses a system to query for data at any point in time including query for data after event of an update to data with profile records which are valid for time in the real world and query for data at any point in the past. Adams et al US2006/0122965 teaches comparing first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of invoking actions based on a comparison of executions of queries The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153